Per Curiam. This cause coming on to be heard on the Joint Stipulation of the parties hereto and the Court being fully advised in the premises; THIS COURT FINDS that this claim is for gasoline and petroleum products and services for State-owned vehicles for various departments as follows: Liquor Control Commission NIL Department of Law Enforcement $4,565.49 Department of Conservation 154.93 Department of Public Health 22.00 Department of Agriculture 154.38 Department of Revenue 39.24 Department of Public Works & Buildings (Now Transportation) 1,712.23 Department of Mental Health 7.79 Department of Children & Family Services 26.36 Department of Corrections 14.59 Legislative Investigating Commission 8.83 Illinois Veterans’ Commission 7.74 Illinois State Scholarship Commission 12.63 Secretary of State 176.98 Attorney General 9.82 for a total sum of $6,913.01 in full satisfaction of any and all claims presented to the State of Illinois under the above-captioned cause.